DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
Claims 1-18 are present for examination.                     

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.                    

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2018, 04/22/2019, respectively, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.                             

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show display panel 700 in figure 1 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 
The drawings are objected to because, for example, the depictions of Figure 3 in in paragraph [0036] do not matched to the drawings in Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.                                    

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.                               

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2016/0147361) in view of Lee et al (US 2016/0322724), hereafter as Lee.                          
RE claims 1 and 10, Ahn discloses the invention substantially as claimed.                      
Ahn discloses that a display device (see figures 1&2 and section [0056]; i.e., display device 100) comprising a mainboard and a display panel (see figures 1&2 and section [0056], [0057]; i.e., driving circuit board 20 is the mainboard, and a display panel assembly 30), wherein the display panel comprises: an array substrate, a light-emitting layer, a touch panel, a first flexible circuit board, and a second flexible circuit board (see figures 1&2 and sections [0056], [0057], [0058], [0059], [0071], [0072], [0007]; i.e., window substrate 65 is the array substrate, display panel 31 formed of light-emitting layer, touch panel 53, first flexible circuit board 33, and second flexible circuit board 55); wherein the array substrate comprises a display region and an edge-bonding region configured on an edge of the display region (see figures 1&2 and section [0067]; i.e., light-emitting portion 65a corresponds to display area DA, and light blocking portion 65b corresponding to non-display area ND), the light-emitting layer is 
However, Ahn does not specifically disclose that the edge-bonding region comprises a first conductive lead, and the second flexible circuit board connects to the first flexible circuit board via the first conductive lead.                             
From the same field of endeavor, Lee teaches that a display device 100 including a display area, and a non-display area disposed around the display area and in which wires are disposed (see sections [0045], [0046]).  The driver 120 is electrically connected to the non-display area of the display panel 110, thereby substantially controlling image display by the display panel 110 (see section [0050]).  The driver 120 can disperse stress, such as a variation in bending or curvature that is applied to the driver 120 (see 
Ahn and Lee are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Ahn by including the teachings from Lee in order to provide a display device including a conductive connecting member better dissipating stress generated by coupling between a display panel and a driving circuit substrate.                         
RE claims 2 and 11, Ahn in view of Lee disclose that wherein the display panel further comprises a touch chip disposed on the first flexible circuit board, and the touch chip electrically connects to the touch panel via the first flexible circuit board and the second flexible circuit board (see Ahn, figures 1&2 and sections [0071], [0072]; i.e., pad unit 53p and the driving circuit board 20, electrically connecting to touch panel 53 via first flexible circuit board 33 and the second flexible circuit board 55).                        
RE claims 3 and 12, Ahn in view of Lee disclose that wherein the first flexible circuit board comprises a fixing end and a carrying portion integrally connected with each other, the fixing end joins to the edge-bonding region, the carrying portion is configured outside of the array substrate, and the carrying portion is configured to carry the touch chip (see Ahn, figures 1&2 and its associated depictions; i.e., flexible circuit board 33 or flexible circuit board 55).                        
RE claims 4 and 13, Ahn in view of Lee disclose that wherein the display panel further comprises a display driving chip configured on the edge-bonding region, and a vertical projection of the second flexible circuit board with respect to the array substrate covers the display driving chip (see Lee, figure 1 and sections [0045], [0046], [0050]).                            
RE claims 5 and 14, Ahn in view of Lee disclose that wherein a bonding region of the second flexible circuit board is formed between a connecting portion of the second flexible circuit board and the 
RE claims 6 and 15, Ahn in view of Lee disclose that wherein the display panel further comprises a cover stacked on one side of the touch panel facing away the light-emitting layer; a touch area is formed on a vertical projection area of the cover with respect to the touch panel, one side of the touch area is configured with an edge region, and the second flexible circuit board joins to the edge region (see Ahn, figures 1&2 and its associated depictions; i.e., cover 65 stacked on touch panel 53, one side of touch panel 53 configured with edge region 65b).                         
RE claims 7 and 16, Ahn in view of Lee disclose that wherein the edge-bonding region further comprises a second conductive lead, the display driving chip electrically connect to the first flexible circuit board via the second conductive lead, and the first conductive lead and the second conductive lead are interleaved with each other (see Ahn, figures 1&2 and its associated depictions; Lee, figures 1&2 and its associated depictions).                                    
RE claims 8 and 17, Ahn in view of Lee disclose that wherein the display panel further comprises an optical clear adhesive (OCA) layer, and the touch panel is fixed on the light-emitting layer via the OCA layer (see Ahn, sections [0023], [0070]; i.e., TSP adhesive layer 61 may be formed of OCA layer).                                   
Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2016/0147361) in view of Lee et al (US 2016/0322724), hereafter as Lee, and further in view of Choi et al (US 2014/0098055), hereafter as Choi.                        
RE claims 9 and 18, Ahn in view of Lee disclose the invention substantially as claimed.                     
However, Ahn in view of Lee do not specifically disclose that wherein the first flexible circuit board and the second flexible circuit board are bonded on the edge-bonding region via an anisotropic conductive film (ACF).                          

Ahn, Lee and Choi are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Ann in view Lee by including the teachings from Choi in order to reduce thermal damage or failure of a display device, because anisotropic conductive film (ACF) can still function at a melting temperature of about 165°C to 175°C.                                 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.               
Kang et al (US 2012/0223659): teach that a display device 10 comprising substrate 11, light-emitting layer, touch panel 12, FPCB assembly 100 including 1st FPCB 110, 2nd FPCB 120 connected to touch panel 12.  All FPCBs are connected together via connector 30.  FPCB 120 and FPCB 130 electrically connected via conductive layer 110b.                                     
Tsunekawa et al (US 2016/0183387): teach that a display apparatus includes a display panel and two flexible printed circuit boards.                    

Li et al (US 2017/015333): teach that a display device comprising a touch display panel, array substrate 1, main FPCB 14 and touch FPCB 24.                     
Iuchi et al (US 2017/0242541): teach that array substrate, flexible printed circuit boards T/T2/T3, display unit with touch detection function 10, touch IC on array substrate wiring to FPCB T, FPCB T3 coupled to light source LS.                 
Kwak et al (US 2015/0170575): teach that an OLED display device comprising FPCB 700, FPCB 800, display substrate, touch driver 550, and touch FPCB electrically coupled to display FPCB via a connector.                           
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 

						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
February 27, 2021